Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 9/7/2022, wherein claims 1-8, 10-12, 15-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-12,15,16,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lederer (U.S. 20130219747).

Regarding claim 1, Lederer teaches a wearable protective device (1,14) comprising: a bottom surface (bottom of 14) configured to be positioned adjacent a surface of a user's body (para. 30, figs. 1,5) and an opposing top surface (top of 1); a first perforation-free section (see annotated fig.); a second perforation-free section (see annotated fig.); and a flexible section ( see annotated fig. It is noted that the width/length of the flexible section can be varied to include more or less of the wearable protective device as long as at least a portion of the perforations are included) disposed between the first perforation-free section and the second perforation-free section in a length direction of the wearable protective device (see annotated fig.) , wherein the flexible section comprises:  a first expansion region disposed in a medial region of the wearable protective device, comprising one or more perforations extending through a medial edge of the wearable protective device; a second expansion region disposed in a lateral region of the wearable protective device, comprising one or more perforations extending through a lateral edge of the wearable protective device (regions including 4 on left and right sides in the flexible section); 

and a contraction region (region including 8, or 7,8 within the flexible section) disposed between the first and second expansion regions in a width direction of the protective device (figs. 1,5) comprising one or more perforations (8 or 7,8) each of which is longer in a medial-lateral direction than in a longitudinal direction (fig. 1), wherein the one or more perforations of the first expansion region, the one or more perforations of the second expansion region, and the one or more perforations of the contraction region are non-continuous with one another (figs. 1,5), wherein at least one of the perforations extending through the medial edge of the wearable protective device and at least one of the perforations extending through the lateral edge of the wearable protective device comprises two corners disposed at an edge of the wearable protective device  (see annotated fig,); but fails to teach in this embodiment  two corners set inwards from an edge of the wearable protective device which are configured to engage with one another when pressure is applied to the top surface of the wearable protective device.

Lederer teaches another embodiment  of a wearable protective device (fig. 7b) wherein at least one of the perforations extending through the medial edge of the wearable protective device and at least one of the perforations extending through the lateral edge of the wearable protective device (4 on medial and lateral sides) each comprise two corners disposed at an edge of the wearable protective device (see annotated fig. for example) and two corners set inwards from an edge of the wearable protective device (see annotated fig.) which are configured to engage with one another when pressure is applied to the top surface of the wearable protective device ( the preceding limitation (“configured to…”) is considered to recite a functionality of the claimed invention and therefore because the prior art structure is capable of performing the function, it meets the claim limitation. The space between corners is very small and 4 is to provide flexibility, therefore it would be expected that the corners would engage one another when pressure is applied to the top surface of the wearable protective device). The perforations (4) each forming a Y-shape (fig. 7b)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have substituted the shape of 4 of Lederer (figs. 1,5) with a Y-shape perforation as taught by fig. 7b of Lederer because doing so would result in substituting one known perforation shape for another known perforation shape to obtain the predictable result of providing flexibility to the protective device. Additionally, the Y-shaped perforation(s) can be used to further direct articulation of the protective device. This substitution would result in at least one of the perforations extending through the medial edge of the wearable protective device and at least one of the perforations extending through the lateral edge of the wearable protective device comprising two corners disposed at an edge of the wearable protective device  and two corners set inwards from an edge of the wearable protective device which are configured to engage with one another when pressure is applied to the top surface of the wearable protective device.

    PNG
    media_image1.png
    632
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    564
    725
    media_image2.png
    Greyscale


The flexible section of claim 1 is redefined for claims 2 and 3 as a portion of 1,14 between the first perforation free section and the second perforation free section that includes at least a portion of 4 and one or more of 7,8 and has a width extending in a length direction of 1,14, the width being in the range of about 20% to about 40% of the length of 1,14. 
Regarding claim 2, Lederer teaches  the flexible section has a width extending in a length direction of the guard, and the width of the flexible section is in the range of about 10 % to about 50 % of a length of the wearable protective device (as outlined above).
Regarding claim 3, Lederer teaches the flexible section has a width extending in a length direction of the guard, and the width of the flexible section is in the range of about 20 % to about 40 % of a length of the wearable protective device (as outlined above).
Regarding claim 4, Lederer teaches the flexible section is configured to allow for bending when pressure is applied to the bottom surface of the wearable protective device and to resist deformation when pressure is applied to the top surface of the wearable protective device (the preceding limitation is considered to recite a functionality of the claimed invention and therefore because the prior art structure would reasonably perform the function, it meets the claim limitation; para. 8, padding on underside and slits, rigid top side).
Regarding claim 5, Lederer teaches the flexible section is configured to allow the wearable protective device to move along with a surface of a user's body, when pressure is applied to the bottom surface of the wearable protective device (the preceding limitation is considered to recite a functionality of the claimed invention and therefore because the prior art structure would reasonably perform the function, it meets the claim limitation; paras. 8,23).
Regarding claim 6, the Lederer combined reference teaches at least one perforation of the pattern of perforations (4,8,7, within the flexible section, paras. 22-25) extends only partway through a thickness of the wearable protective device (at least 4,7, and 8 only extend through 1, they do not extend through 14, fig. 5).
Regarding claim 7, the Lederer combined reference teaches the wearable protective device is convexly shaped in a medial-lateral direction (para. 23), and has a flexibility along its longitudinal axis, corresponding to the contour line of the instep (para. 23), but doesn’t specifically teach being concavely shaped in a longitudinal direction. 
Fig. 7b of Lederer further shows a wearable protective device (1) being concavely shaped in a longitudinal direction.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the wearable protective device of the Lederer combined reference so as to be concavely shaped in a longitudinal direction in view of Lederer (fig. 7b) in order to enhance the fit of the wearable protective device along the instep of the wearer.
Regarding claim 8, the Lederer combined reference teaches the wearable protective device comprises a material selected from the group consisting of rubber, elastomer, nylon, polycarbonate, thermoplastic polyurethane (TPU), and any combination thereof (para. 27, elastic plastic).
The wearable protective device is redefined for claim 10 as 1, where the bottom surface is the bottom surface of 1 which is still considered to be configured to be positioned adjacent (lying near or close to) a surface of a user's body. 
Regarding claim 10, the Lederer combined reference teaches the one or more perforations extending through the medial and lateral edges of the wearable protective device (4)  extend entirely through a thickness of the wearable protective device (fig. 5).
Regarding claim 11, the Lederer combined reference teaches at least one of the perforations of the contraction region extends only partway through a thickness of the wearable protective device (at least 7 and 8 only extend through 1, they do not extend through 14, fig. 5).
Regarding claim 12, the Lederer combined reference teaches the first and second expansion regions are configured to allow for expansion of medial and lateral edges of the wearable protective device when pressure is applied to the bottom surface of the wearable protective device and the contraction region is configured to contract when pressure is applied to the bottom surface of the wearable protective device (the preceding limitation is considered to recite a functionality of the claimed invention and therefore because the prior art structure is capable of performing the function, it meets the claim limitation. Protective device can be bent forward by applying pressure to the bottom surface causing 4 to expand and 8 to contract, paras. 22-24).
Regarding claim 15, the Lederer combined reference teaches the at least one perforation extending through the medial edge of the wearable protective device and the at least one perforation extending through the lateral edge of the wearable protective device are each Y- shaped (per claim 1, fig. 7b).
Regarding claim 16, Lederer teaches a shoe (abstract, para. 8) , comprising: an outsole; an upper comprising an internal surface configured to receive a user's foot and an opposing external surface (an outsole and upper are part of a shoe by definition, see dictionary.com which defines “shoe” as “an external covering for the human foot, usually of leather and consisting of a more or less stiff or heavy sole and a lighter upper part ending a short distance above, at, or below the ankle”. An upper necessarily has an outer surface and inner surface, the upper is considered to include 14); and a wearable protective device (1) comprising: a bottom surface configured to be positioned adjacent (lying near or close to) a surface of a user's body (bottom surface of 1) and an opposing top surface (top surface of 1); 4Application No.: 16/656,887Docket No.: TIMBER 3.0F-093  a first perforation-free section (see annotated fig.); a second perforation-free section (see annotated fig.); and a flexible section ( see annotated fig. It is noted that the width/length of the flexible section can be varied to include more or less of the wearable protective device as long as at least a portion of the perforations are included) disposed between the first perforation-free section and the second perforation-free section in a length direction of the wearable protective device (see annotated fig.), wherein the flexible section comprises:  a first expansion region disposed in a medial region of the wearable protective device, comprising one or more perforations extending through a medial edge of the wearable protective device; a second expansion region disposed in a lateral region of the wearable protective device, comprising one or more perforations extending through a lateral edge of the wearable protective device (regions including 4 on left and right sides in the flexible section); and a contraction region (region including 8, or 7,8 within the flexible section)  disposed between the first and second expansion regions in a width direction of the protective device (figs.1,5) comprising one or more perforations (8 or 7,8) each of which is longer in a medial-lateral direction than in a longitudinal direction (fig. 1), wherein the one or more perforations of the first expansion region, the one or more perforations of the second expansion region, and the one or more perforations of the contraction region are non-continuous with one another (figs. 1,5), wherein at least one of the perforations extending through the medial edge of the wearable protective device and at least one of the perforations extending through the lateral edge of the wearable protective device comprises two corners disposed at an edge of the wearable protective device (see annotated fig.); but fails to teach in this embodiment  two corners set inwards from an edge of the wearable protective device which are configured to engage with one another when pressure is applied to the top surface of the wearable protective device.
Lederer teaches another embodiment  of a wearable protective device (fig. 7b) wherein at least one of the perforations extending through the medial edge of the wearable protective device and at least one of the perforations extending through the lateral edge of the wearable protective device (4 on medial and lateral sides) each comprise two corners disposed at an edge of the wearable protective device (see annotated fig. for example) and two corners set inwards from an edge of the wearable protective device (see annotated fig.) which are configured to engage with one another when pressure is applied to the top surface of the wearable protective device ( the preceding limitation (“configured to…”) is considered to recite a functionality of the claimed invention and therefore because the prior art structure is capable of performing the function, it meets the claim limitation. The space between corners is very small and 4 is to provide flexibility, therefore it would be expected that the corners would engage one another when pressure is applied to the top surface of the wearable protective device). The perforations (4) each forming a Y-shape (fig. 7b)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have substituted the shape of 4 of Lederer (figs. 1,5) with a Y-shape perforation as taught by fig. 7b of Lederer because doing so would result in substituting one known perforation shape for another known perforation shape to obtain the predictable result of providing flexibility to the protective device. Additionally, the Y-shaped perforation(s) can be used to further direct articulation of the protective device. This substitution would result in at least one of the perforations extending through the medial edge of the wearable protective device and at least one of the perforations extending through the lateral edge of the wearable protective device comprising two corners disposed at an edge of the wearable protective device  and two corners set inwards from an edge of the wearable protective device which are configured to engage with one another when pressure is applied to the top surface of the wearable protective device.
Regarding claim 17, the Lederer combined reference teaches the wearable protective device (1) is an external metatarsal guard (abstract, para. 23, external of 14, figs.1,5).
Regarding claim 19, the Lederer combined reference teaches the external metatarsal guard (1) overlies a portion of the external surface of the upper (where the top of 14 forms a portion of the external surface of the upper) (figs. 1,5, para. 29).

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lederer (U.S. 20130219747) in view of Bergeron (U.S. 2019/0350307).
Regarding claim 18, the Lederer combined reference teaches the wearable protective device is a metatarsal guard (abstract, para. 23) but fails to teach the metatarsal guard is internal.
	Bergeron teaches an article of footwear (fig. 1) containing an internal metatarsal guard (116) between layers of an upper (104,120) (fig. 1)(para. 68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the article of footwear of the Lederer combined reference so that the metatarsal guard is internal between layers of the upper in view of Bergeron in order to further protect the metatarsal guard.
Regarding claim 20, the Lederer/Bergeron combined reference teaches the upper further comprises a first and second layer and the internal metatarsal guard is positioned between the first and second layer (as modified per claim 18).

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered.
Regarding applicant’s argument that Lederer fails to disclose that the central perforations of the contraction region are longer in a medial-lateral direction than a longitudinal direction because Lederer includes elongate slot 6 which extends in the longitudinal direction and is an essential component of Lederer, the examiner contends that the examiner relies on 8 or 7,8 as the one or more perforations of the contraction region. 7 and 8 are both longer in the medial-lateral direction. 6 is no longer relied on to teach this feature. The examiner notes that claims 1 and 16 are comprising claims and therefore they do not exclude the possibility of additional perforations or other structures being present.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732                                                                                                                                                                                             

/KHOA D HUYNH/           Supervisory Patent Examiner, Art Unit 3732